Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application DE 10 2018 217324.9 filed on 10/10/18.  It is noted that Applicant has filed certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the closest prior art obtained from an Examiner’s search (BHOGAL, Pub. No:  US 2016-0327279; GORDON, US Pub. No.: 2017-0084065; EBLING, US 2011-0037852; CARVER, US Pub. No.: 2016-0231731; CHENG, US 2017-0223774) does not teach nor suggest in detail the limitations: 
“A cooking appliance, comprising: a cooking compartment having a loading opening; a cooking compartment door for closing off the loading opening, said cooking compartment door including a viewing window; a camera directed into the cooking compartment for recording an image in the cooking compartment; and an image processing facility coupled to the camera and configured to anonymize an image region in the image recorded by the camera, wherein the image processing facility is configured to only anonymize the image region in the image recorded by the camera 
 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record BHOGAL does not teach or suggest in detail an image processing facility that is coupled to the camera to anonymize an image region in the image recorded by the camera.  The image processing facility has the capability to only anonymize the image region in the image recorded by the camera when a presence of a person has been recognized in front of the cooking appliance as amended by the Applicant.  
BHOGAL only teaches a cooking appliance with a cooking compartment that has a loading opening and a door for closing off the loading opening along with a viewing window.  The cooking compartment also includes a camera directed into the cooking compartment for recording an image in the cooking compartment.  The closest NPL prior art from an update search PAQUET-DURAND (PAQUET-DURAND, “Monitoring baking processes of bread rolls by digital image analysis”, 2012) only discloses image capture inside a cooking appliance with a cooking compartment while cooking whereby the appliance has a loading door and opening/closing but is silent as to anonymizing or recognizing of a person.
Whereas, as stated above, Applicant’s claimed invention includes an image processing facility that is coupled to the camera that anonymizes an image region in the image recorded by the camera.  The invention also claims the image processing facility 
 So as indicated by the above statements, Applicant’s presented claims have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 13-18 and 20-25 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is 571-270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.

/EILEEN M ADAMS/Primary Examiner, Art Unit 2481